Citation Nr: 1449179	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  10-49 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for a bilateral elbow disability, to include as due to a cervical spine disability.  

4.  Entitlement to an initial compensable rating for bilateral hearing loss.  

6.  Entitlement to a total disability rating based in individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Julie Glover, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION


The Veteran served on active duty from March 1969 to January 1973, from August 1983 to January 1984, and from January 1991 to April 1991. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision of the Baltimore, Maryland Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Board Central Office hearing in September 2014 and a copy of that transcript is of record.  

The Board notes that the Veteran's claim for a TDIU was denied in May 2013.  However, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As such, the issue is reflected above. 

In October 2013 and January 2014 statements, the Veteran submitted an informal claim for chronic fatigue syndrome and migraine headaches.  However, it does not appear that these issues have been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to an initial compensable rating for bilateral hearing loss and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, the Veteran's lumbar spine disability is related to service.   

2.  Resolving all reasonable doubt in the Veteran's favor, the Veteran's cervical spine disability is related to service.   

3.  Resolving all reasonable doubt in the Veteran's favor, the Veteran's bilateral elbow disability, or bilateral radicular ulnar radiculopathy, is related to his cervical spine disability. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar spine disability are met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for residuals of a cervical spine disability are met. 38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

3.  The criteria for service connection for a bilateral elbow disability, or bilateral radicular ulnar radiculopathy, are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In light of the Board's favorable decision to grant service connection for a low back disability, a cervical spine disability, and a bilateral elbow disability, a discussion of the VA's duties to notify and assist is not necessary. 

Service Connection

The Veteran contends that his low back disability, cervical spine disability, and bilateral elbow disability are related to his military service.  Specifically, repeated heavy lifting of sandbags and patients.  The Veteran also contends that his bilateral elbow disability is secondary to his cervical spine disability.  

General Legal Criteria

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In order to prevail on the theory of secondary service connection, there must be evidence of a current disability; evidence of a service-connected disability; and medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Factual Background

The Veteran's DD-214 shows that the Veteran's military occupational specialty (MOS) was a medical service technician and a fuels supervisor.  

A March 14, 1991, service treatment record shows, in relevant part, that the Veteran reported pain in both his elbows for the prior two weeks.  The Veteran reported that he was having sharp pain in both elbows and that he had been lifiting sand bags.  The Veteran also reported that he had been having pain in his low back from lifting sandbags.  The examiner diagnosed tendonitis in both elbows.  

An April 4, 1991, service treatment record shows that the Veteran reported that he hurt his back in February 1991 when he was unloading bags from a bus.  The Veteran reported that he had a sharp pain in his back and could not unload the rest of the bags.  The Veteran reported that making sandbags 12 hours per day for about two weeks was making his back hurt more.  The Veteran also reported that he was having pain in his elbows from filling and lifting sandbags.  
An April 4, 1991, demobilization report of medical history shows that the Veteran reported swollen or painful joints and recurrent back pain.  

An April 5, 1991, line of duty determination noted that the Veteran injured his back on February 6, 1991, while unloading bags from a bus in Saudi Arabia in support of Desert Storm.  The record noted that the Veteran experienced sharp pain in his back.  The record also noted that the Veteran discontinued unloading bags for the next two weeks while making sandbags and his back continued to ache.  The record noted that when the Veteran returned home he was referred to the flight surgeon at Malcom Grow Medical Center, Andrews Air Force Base, Maryland. 

An April 5, 1991, service treatment record shows that the Veteran was treated for pain in the lower back lumbar area.  The service examiner noted that the Veteran injured his back in February 1991.  The Veteran denied any sudden shocks or "pop".  The pain was in the lower back L4-5 level.  The Veteran reported that sitting exacerbated the pain and caused paresthesia and numbness on the bilateral aspect of the lower left leg.  The examiner diagnosed low back pain with neurological symptoms.  

An April 8, 1991, treatment record shows that the Veteran was in for quarters for low back pain.  The Veteran was diagnosed with back pain, probably muscular.  

On April 15, 1991, the Veteran was again treated for his back.  The Veteran was diagnosed with low back pain, resolving.  

Another April 15, 1991, treatment record shows that the Veteran reported bilateral elbow pain.  The Veteran also reported intermittent pain in the bilateral ulnar nerve.  The examiner diagnosed ulnar compression at the elbows.  

A June 1991 electromyography consultation found a normal ulnar nerve below and above the bilateral elbows.  

A January 1992 VA treatment record shows that the Veteran reported that he injured his back and both elbows in Desert Storm.  The Veteran was diagnosed with back pain.  

A March 1992 orthopedic consultation shows that the Veteran reported that his low back pain had been going on for the prior one to two years.  He reported that he was in Desert Storm and did a lot of repetitive lifting of sandbags.  The Veteran reported that he had chronic aching in the low back since.  The Veteran also complained of tingling and numbness in the distribution of both ulnar nerves.  The examiner diagnosed chronic lumbar musculoligamentis strain and transient ulnar nerve neuritis, both arms.  

A May 1992 annual report of medical history shows that the Veteran reported painful or swollen joints and recurrent back pain.  

An April 2004 private treatment record shows that the Veteran was noted as having a history of neck and back pain.  The Veteran reported that he had the neck and back pain ever since he was in the Gulf war and carrying 80 pound bags full of chemical weapons and sandbags.  X-rays showed degenerative changes of the C5-6 and C6-7 with foraminal spurring and bilateral spondylolysis without any spondylolisthesis at the L5, S1 level.  The physician concluded that it was more likely than not that all of his back pain was due to osteoarthritis and degenerative disc disease and may in fact have been service related since he did so much heavy lifting while in the Gulf War.  

Private treatment records dated March 2004 to April 2005 show that the Veteran was treated for his low back, cervical spine, and elbows.  The Veteran was diagnosed with osteoarthritis of the neck and lumbar spine.  

The Veteran was afforded a VA examination in November 2007.  The Veteran reported that he strained his back in February 1991 lifting heavy equipment and bags and has had back pain since.  The examiner diagnosed chronic lumbar strain and spondylolysis of the lumbar spine.  No etiological opinion was given.  

In a May 2010 statement the Veteran's wife reported that the Veteran complains of pain in his elbows from filling sandbags for 12 hours, seven days a week, for over two weeks in Desert Storm.  The Veteran's wife reported that the Veteran has severe neck pain.  She also reported that the Veteran had several appointments at Andrew's Air Force Base following his return from Dessert Storm for his back and elbow pain.  

In a May 2010 statement, the Veteran reported that from March 1969 to January 1973 and from August 1974 to August 1983 he was an aircraft fuel specialist.  He reported that in 1983 he changed his career fields to aeromedical evacuation crewmember until his retirement from the Guard in July 1992.  The Veteran reported that he has had chronic neck, low back pain, and arm pain since service.  The Veteran reported that for nine years (1983 to 1992) he was an aeromedical evacuation crew member and a hands on instructor.  He reported that his duties were to provide medical care and the evacuation of service members via C-130 aircraft.  He reported that these duties were to load and unload these litter patients to and from the aircraft.  He reported that this required overhead lifting of dead weight patients.  He reported that he was involved in several evacuation flying missions during the Gulf War in 1991.  The Veteran asserted that the numerous years of lifting litter patients put tremendous pressure on his neck and lower back.  The Veteran also reported the February 1991 in-service injury.  The Veteran also stated that he believed the pain was due to years of overhead lifting.  

In a May 2010 private opinion, Dr. B concluded that the Veteran's current cervical and lumbar spine advanced for age degenerative disc disease is due to his military service.  Dr. B noted that the Veteran service treatment records document many injuries to his lumbar spine in service.  Dr. B also noted that the Veteran has had continuous problems with his lumbar spine since service.  Dr. B noted that the Veteran also did a lot of overhead lifting of patients on litters while in service and now has advanced for his age cervical spine degenerative changes.  Dr. B explained that the Veteran did not have any other medical record finding that would account for his advanced for age cervical spine disease other than his numerous years of overhead lifting.  Dr. B explained that overhead lifting, such as the Veteran's work placing litters on the top row of an ambulance of aircraft put tremendous axial loads on the cervical spine as he needed to contract his vertical spine accessory muscles in order to get his arms to lift over his head.  Dr. B concluded that his overhead lifting caused his disc to degenerate and left the Veteran with his current advanced age degenerative disease.  

Dr. B further explained that the Veteran entered service fit for duty without any doctor diagnosed illnesses.  Dr. B also explained that the Veteran had a neck injury and lumbar injury while in service as shown by service treatment records and the Veteran's lay statements.  Dr. B noted that the Veteran had medical visits for back problems while in service, including a back injury in Saudi Arabia in 1991, reports of recurrent pain while in service, and back pain with radiation and discomfort down the left leg.  

Dr. B also noted that the Veteran complained of elbow problems while in service and post service in 1992 he had an immediate evaluation which documented numbness and tingling in his arms bilaterally consistent with ulnar neuritis.  Dr. B also explained that the Veteran's ulnar nerve EMGs in 1991 were normal across the elbow which supports a diagnosis of cervical spine injury as the root cause of the Veteran's ulnar nerve problems in service and currently.  Dr. B explained that the Veteran has the same signs and symptoms now that he had in 1991 and thus all of his ulnar problems are likely due to his cervical spine injury from lifting overhead heavy patients on litters.  

Dr. B also explained that it is a well-known medical principle that such an injury to his lumbar spine, and cervical spine both precipitates and accelerates the onset of the degenerative process of both the lumbar and cervical spine. 

Dr. B further stated that the Veteran's records do not support another more plausible etiology for his problems other than his service time experiences.  Dr. B further explained that the Veteran's lay statements fill the gap in time between treatment and noted that it is common for patients to have years of back pain without necessarily seeking treatment.  Dr. B further noted that the Veteran's back problems now with left sided sciatica are exactly like the problem the Veteran had in service.  

Dr. B also explained that although the Veteran has been submitting claims for his elbows, arms and hands, his problems likely originate from his neck.  Dr. B noted that the 1992 EMGs were normal but the Veteran has serious degenerative changes in the neck which are the type of changes that would cause his bilateral radicular ulnar neuropathy, this his claim for elbows is medically a bilateral neuropathy from a cervical spine radiculopathy .  Dr. B further noted that the Veteran complained of elbow problems while in, and since, service and he had an immediate post service evaluation which was documented numbness and tingling in his arms bilaterally consistent with ulnar neuritis.  Dr. B explained that the Veteran had the same signs and symptoms now that he had in 1991 and thus all of his ulnar problems are likely due to his cervical spine injury from lifting overhead.  

Dr. B further concluded that it was his opinion that his overhead lifting in service caused his cervical spine discs to degenerate at an accelerated rates as it is a well-known medical principle that such types of repetitive movements both precipitate and accelerated the onset of degenerative process of the spine 

Dr. B again noted that the Veteran's records did not support a more plausible etiology for his current neck pathology or other risk factors, in or out of service, to explain his problems, other than his service time experience.  Dr. B explained that the time lag between his injuries in service and current pathology is consistent with known medical principles and the natural history of the disease.  Dr. B also explained that the Veteran's DDD arthritis is out of proportion with his age without antecedent trauma and is in his opinion that had he not has his service time injuries he would not now have his advanced for age cervical spine disease.  

At the September 2014 Board hearing, the Veteran testified that he was an air medical evacuation medic and that he did a lot of overhead lifting of patients four to five tier high.  The Veteran also reported his 1991 low back injury and subsequent duties of filling sandbags.  The Veteran also reported that he was put on quarters for his back while in service.  The Veteran also reported that he had continuous pain in his elbow in service and he has the same symptoms now.  The Veteran also testified that he had not had any injuries to his back since he left service.  The Veteran also testified that his neck began to hurt while he was on active duty.  
Analysis

Based on the above, the Board finds that the Veteran has current diagnoses of degenerative changes of the C5-6 and C6-7 with foraminal spurring and bilateral spondylolysis without any spondylolisthesis at the L5, S1 level as evidenced by the April 2004 private treatment record.  The record also shows that the Veteran has been diagnosed with bilateral radicular ulnar neuropathy as evidenced by the May 2010 private opinion.  

Additionally, as seen above, the Veteran has in-service treatment for his low back and bilateral elbows.  The Veteran's service treatment records also document that the Veteran lifted heavy bags and filled sandbags every day for up to two weeks.  The Board also finds that Veteran's reports of overhead lifting of patients to be consistent with the circumstances of his service as an air evacuation medic.  See 38 U.S.C.A. § 1154.  

Furthermore, the evidence of record establishes a medical nexus between the Veteran's lumbar and cervical spine disabilities and his military service.  Although the May 2010 opinion is not perfect, the Board finds the opinion to be probative to the issue at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

Here, the May 2010 private physician had access to the Veteran's claims file, examined the Veteran, and explained, in relevant part, that the Veteran's current lumbar and cervical spine disabilities are advanced for his age.  Dr. B also explained that the Veteran's current lumbar spine symptoms are the same as his in-service symptoms and the Veteran's in-service injuries are known to be the type to accelerate degenerative changes of the spine.  Dr. B further explained that there was no other explanation for the Veteran's current disabilities.  

Finally, the Board finds that the evidence of record also shows a medical nexus between the Veteran's bilateral elbow disability, or bilateral radicular ulnar neuropathy, and his cervical spine disability.  Again, the Board finds the May 2010 private opinion to be probative to the issue at hand.  Here, Dr. B explained that the in-service lifting put pressure on the Veteran's cervical spine and the Veteran's elbow, hand, and arm problems are actually radiculopathy from the Veteran's cervical spine disability.  

As such, the evidence shows that the Veteran has current diagnoses, in-service injuries, and probative medical evidence relating the Veteran's current lumbar and cervical spine diagnoses to service, as well as the Veteran's current elbow, or bilateral radicular ulnar radiculopathy, to his cervical spine disability.  Moreover, there are no negative opinions of record.  Giving the Veteran the benefit of the doubt, the Board finds that the evidence supports a finding of entitlement to service connection for a lumbar spine disability, a cervical spine disability, and bilateral radicular ulnar neuropathy.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

Entitlement to service connection for a low back disability is granted.

Entitlement to service connection for a cervical spine disability is granted.

Entitlement to service connection for bilateral radicular ulnar neuropathy is granted.  


REMAND

Hearing Loss

The Veteran contends that his bilateral hearing loss is worse than reflected in his current disability rating.  

At the September 2014 Board hearing the Veteran reported that his hearing loss had worsened in the past couple of years.  The Board notes that the Veteran was last afforded a VA examination to assess his bilateral hearing loss in February 2012.  Therefore, the Board finds that the Veteran should be afforded a new VA examination to determine the current severity of his bilateral hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (noting that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating]). 

TDIU

The Veteran contends that he is unable to work due to his service connected disabilities.  

The Board notes that entitlement to a TDIU requires an accurate assessment of the functional impairment associated with all of the Veteran's service-connected disabilities.  The Board finds that the Veteran's claim for TDIU is inextricably intertwined with his claim for an initial compensable rating for bilateral hearing loss and the above referred claims.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Additionally, in light of the awards of service connection above, the issue of entitlement to a TDIU should be readjudicated.



Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA audiological examination to determine the current severity of his bilateral hearing loss.  The claims folder should be made available for review and a notation of such should be noted.  All appropriate testing should be conducted. 

The examiner should specifically describe the functional effects of the Veteran's bilateral hearing loss. 

The examiner is requested to provide a thorough rationale for any opinion provided.

2. Then readjudicate the issues of entitlement to an initial compensable rating for bilateral hearing loss and entitlement to a TDIU.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


